PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Soria Escoms et al.
Application No. 14/909,190
Filed: 1 Feb 2016
For: METHOD FOR PREDICTING TREATMENT RESPONSE AND TEST FOR SAFE USE OF MESENCHYMAL STEM CELLS ON INFLAMMATORY DISEASES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition pursuant to 37 CFR 1.137(a), filed April 29, 2021, to revive the above-identified application.
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The application became abandoned for failure to timely file a proper reply to the final Office action mailed July 18, 2018, which set a three (3) month shortened statutory period for reply. A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained with a Notice of Appeal filed on January 17, 2019. Also, a five (5) month extension of time pursuant to 37 CFR 1.136(a) was obtained on August 19, 2019. Accordingly, the application became abandoned by statute on August 20, 2019. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on August 19, 2019. A Notice of Abandonment was mailed on July 17, 2020.
 
The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on April 29, 2021; (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. 

The status of the above-identified application will be returned to its status immediately prior to the notice of abandonment mailed July 17, 2020. The application is being forwarded to Technology Center 1653 for entry of the reply filed November 30, 2020, and further proceedings in accordance with this decision.

 
Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.

/JASON C OLSON/Petitions Examiner, OPET